Citation Nr: 0720417	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  00-20 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of right hip and buttock shell fragment wound with retained 
foreign bodies and degenerative joint disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1968.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The case was remanded by the Board in August 2005 and in 
October 2006.


FINDING OF FACT

The veteran's service-connected right buttock/hip disability 
is manifested primarily by limitation of motion, complaints 
of pain and painful motion, degenerative joint disease, and 
well-healed, non-tender scars; no more than moderate muscle 
damage to Muscle Group XVII is shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of right hip 
and buttock shell fragment wound with retained foreign bodies 
and degenerative joint disease is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5317 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA),

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Notice letters in February 2001, March 2005, and October 2006 
informed the veteran of his and VA's responsibilities in 
developing the claim.  The August 2000 rating decision, the 
October 2000 statement of the case (SOC), and the subsequent 
supplemental SOCs (SSOCs) explained what the record showed 
and why the claim was denied.  The notice letters 
specifically advised the veteran to tell VA of any additional 
information or evidence that he would like VA to obtain and 
to send any information describing additional evidence or the 
evidence itself to VA.  The March 2007 SSOC provided notice 
regarding criteria for increased ratings and effective dates 
of awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); however such notice would only be relevant if the 
benefit claimed was being granted. 

While full notice did not precede the initial rating decision 
(as the initial rating preceded enactment OF the VCAA), the 
claim was readjudicated after content complying notice was 
given.  See the March 2007 SSOC.  The veteran has had ample 
opportunity to respond, and thus is not prejudiced by any 
notice timing defect.  The Court acknowledged in Pelegrini 
that where, as here, § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VA 
correspondence in February 2001, March 2005, and October 
2006, and the SSOCs specifically advised him of the type of 
evidence that was necessary to establish his claim, asked him 
to assist in obtaining any outstanding medical records, and 
asked him to identify any other evidence or information 
supporting his claim.  The purpose behind the notice 
requirement is satisfied, as the veteran has been afforded a 
meaningful and full opportunity to participate effectively in 
the processing of his claim.

Regarding the duty to assist, the RO obtained the veteran's 
VA treatment records.  He was provided VA examinations.  He 
has not identified any other pertinent evidence outstanding.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service medical records note that in November 
1968 he reported a shell fragment wound injury in Vietnam in 
1967.  X-rays showed multiple small fragments scattered in 
the soft tissue of the right buttock.  Examination in 
November 1968 showed no limitation of motion of the hip joint 
or any other joint in the lower extremity.  There was minimal 
amount of tissue loss in the right hip.  The examiner noted 
that the veteran had no disability associated with the right 
hip/buttock injury.

VA examination in May 1969 healed scars, and normal motion of 
the right hip.  X-rays showed retained foreign bodies.

Service connection for residuals of shell fragment wound 
right hip and right buttock was granted in a May 1969 rating 
decision.  A noncompensable rating was assigned.  A May 1985 
rating decision increased the rating to 20 percent, from July 
1983.  [The 20 percent rating is "protected".]  The service 
connected disability is now characterized as residuals of 
right hip and buttock shell fragment wound with retained 
foreign bodies and degenerative joint disease; the veteran 
contends that he is entitled to a higher rating.

On VA examination in July 2000, the veteran reported that he 
used a cane for a back problem unrelated to his service 
connected right hip/buttock disability.  On examination, his 
scars were well-healed.  Range of motion of the hip was 
normal in all axes.  There was no significant loss of muscle 
tissue.  Mild degenerative joint disease of the hip was shown 
by X-ray.

On VA examination in May 2003, the veteran reported 
continuous right hip pain, with no flare-ups.  There was a 10 
centimeter by two centimeter scar involving the gluteus 
medius, and a four centimeter vertical scar involving the 
gluteus maximus.  Neither scar was tender, and there were no 
adhesions, tendon damage, bone damage, or nerve damage.  The 
examiner stated that it appeared that no muscle was actually 
destroyed by the veteran's injury.  Muscle strength was 4/5 
on both the right and left; there was no muscle herniation or 
loss of muscle function.  Right hip motion was noted as 
flexion from zero to 120 degrees; extension, 30 degrees; 
adduction, 25 degrees; abduction, 40 degrees; internal 
rotation, 40 degrees; and external rotation, 60 degrees.  The 
examiner noted that left hip ranges of motion were identical 
to right hip ranges.  There was no additional limitation 
caused by pain, fatigue, weakness, or lack of endurance 
during repetitive use.  It was noted that all of the 
veteran's muscle wounds were to Muscle Group XVII; he had 
right hip degenerative joint disease, likely secondary to the 
shell fragment wounds. 

On physical examination in October 2003, the examiner noted 
the extremities were symmetrical in appearance, function, and 
ranges of motion, with the exception of the right hip which 
had significant abduction limitation at about 40 degrees.  In 
April 2004, right hip range of motion was noted to be intact, 
but to elicit pain.  In September 2005, the veteran reported 
constant right hip pain.  In February 2006, there was a 
notation that magnetic resonance imaging (MRI) was to be 
performed; however, in March 2007, the veteran reported that 
such testing could not be completed due to the retained 
foreign bodies in his right hip/buttock area.

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. §  4.10.

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. §  4.56, and include type of 
injury, history and complaints, and objective findings.  For 
VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).

Under the Rating Schedule, muscle disabilities are evaluated 
as slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56.  

A slight muscle injury involves a simple wound without 
debridement or infection.  The resulting scar is minimal with 
no evidence of fascial defect, atrophy, or impaired tonus.  
There is no impairment of function or metallic fragments 
retained in the muscle tissue.  Finally, for a slight muscle 
injury, there will be no cardinal signs or symptoms of muscle 
disability.  38 C.F.R. § 4.56(d)(1).

Moderate injury results from a through and through or deep 
penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate injury will also be classified as such when there is 
a loss of power or lowered threshold of fatigue when compared 
to the noninjured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle injury involves a through- and-
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  There must be 
evidence of a hospitalization for a prolonged period in 
service for treatment of a wound of severe grade.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  Evidence of unemployability because of 
inability to keep up with work requirements, if present, must 
be considered.  The objective findings are entrance and, if 
present, exit scars that are relatively large and so situated 
as to indicate a track of a missile through important muscle 
groups.  There are indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with the sound side.  The tests of strength and endurance of 
the muscle groups involved (compared with the sound side) 
give positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(d)(3).

Severe muscle injury involves a through-and-through or deep 
penetrating wound due to a high-velocity missile, or a large 
or multiple low-velocity missiles, or the explosive effect of 
a high- velocity missile, or shattering bone fracture, with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  
38 C.F.R. § 4.56(d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55:

The area affected by the veteran's shrapnel wounds 
constitutes Muscle Group XVII.  The function of Muscle Group 
XVII is the following:  extension of the hip (1); abduction 
of the thigh; elevation of opposite side of pelvis (2, 3); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XIV in postural support of body steadying pelvis 
upon head of femur and condyles of femur on tibia (1). 
38 C.F.R. §  4.73, Code 5317.  The muscles involved are 
pelvic girdle group 2 which includes the (1) gluteus maximus, 
(2) gluteus medius, and (3) gluteus minimus.  Id.  A slight 
injury to this muscle group warrants a noncompensable rating.  
Id.  A moderate injury to this muscle group is evaluated as 
20 percent disabling, while a moderately severe injury and a 
severe injury are evaluated as 40 percent and 50 percent 
disabling, respectively.  Id.

Normal range of hip motion is 0-125 degrees for flexion, and 
0-45 degrees for abductions.  38 C.F.R. § 4.71, Plate II.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. §  4.7.

The competent (medical) evidence shows that the disability 
picture presented by the veteran's right hip and buttock 
shell fragment wound residuals is one consistent with no more 
than moderate muscle injury.  The veteran primarily complains 
of pain - particularly pain associated with the joint or 
muscles but not of the actual wound scars.  Notably, such 
pain is contemplated in the currently assigned 20 percent 
rating (and if the pain resulted in additional functional 
limitations, such would be recognized in the rating).  The 
Board finds that a separate compensable rating for the 
shrapnel wound scars, themselves, is not warranted, as it is 
not shown that the scars impair function or are painful.  
38 C.F.R. § 4.118, Codes 7804, 7805.  

The July 2000 VA examination noted that there was "no 
significant loss of muscle tissue" and the May 2003 VA 
examiner stated that it appeared that no muscle was actually 
destroyed by the veteran's injury.  Neither the July 2000, 
nor the May 2003 examination found tissue loss indicative of 
a moderately severe or severe muscle injury.

While range of motion studies show that hip motion is 
slightly reduced, such limitation is encompassed by the 
current 20 percent rating.  See 38 C.F.R. § 4.71a, Codes 
5251, 5252, 5253.  While X-rays have shown degenerative joint 
disease (arthritis) of the right hip, and the arthritis is 
part of the service connected entity, it may not be assigned 
a separate rating, as such would violate the prohibition 
against pyramiding (because Code 5317 rates muscles that 
control hip motion)..  See 38 C.F.R. § 4.14. 

Regarding Code 5250 (for ankylosis of the hip) the medical 
evidence shows that the veteran's right hip is not ankylosed.  
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining 
ankylosis as stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint).  The has functional range of motion in the right hip.  
The medical evidence also shows that the veteran does not 
have flail joint of the hip so as to warrant a rating under 
Code 5254.  

A higher rating under Codes 8520 through 8530, 8620 through 
8630, 8720 through 8730, (diseases of the peripheral nerves) 
is also not warranted.  38 C.F.R. § 4.124a. Neurological 
deficits attributable to the service-connected right 
hip/buttock shrapnel injuries are not shown.  

In applying the diagnostic criteria for rating right hip and 
buttock disability to the findings, the Board finds that the 
current rating assigned adequately compensates the veteran 
for his limitation of motion, pain, and functional loss.  
There is no objective evidence that the veteran suffers 
additional loss of motion or function during flare-ups or 
with use.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done, the Rating Schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

Finally, in reaching this determination, the Board has 
considered whether the veteran's right hip/buttock shrapnel 
wound residual disability presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards (and warrant referral for 
extraschedular consideration).  .  See 38 C.F.R. § 
3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996.  There is 
no evidence of marked interference with employment, frequent 
periods of hospitalization, or other factors of like gravity 
due to the veteran's service-connected right hip/buttock as 
to render impractical the application of the regular 
schedular standards.  Consequently, referral for 
extraschedular consideration is not indicated.

The preponderance of the evidence is against the veteran's 
claim, and there is no doubt to be resolved in the 
appellant's favor.  See 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 20 percent for residuals of right hip 
and buttock shell fragment wound with retained foreign bodies 
and degenerative joint disease is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


